DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 4-10, and 12-17 stand objected to for informalities.  The drawings and specification stand objected to.  Claims 2, 3, and 11 were previously canceled.
Applicants amended independent claims 1 and 10 to address the informalities, and provided a replacement drawing and amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification and one of the two drawings objections are withdrawn.  
Drawing objections: One of the two drawing objections was addressed through an amendment to the specification.  The replacement drawing has an amendment which addresses the remaining drawing objection and is accepted and entered.  No new matter has been added.  The remaining previously noted drawing objection is withdrawn.
Claim objections: Applicants’ amendments overcome the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Updated searches yielded no new prior art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1, 4-10, and 12-17 are allowed.
Note: No amendments to the claims are made  with this Examiner’s Comment.

Reasons for Allowance
Claims 1, 4-10, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the black photoresist layer including a multi-layered configuration that includes a heat flowable photoresist layer and a heat non-flowable photoresist layer provided on the heat flowable photoresist layer, at least one of the heat flowable photoresist layer or the heat non-flowable photoresist layer, or both, being colored”, in combination with the remaining limitations of the claim.
With regard to claims 4-9: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “and further laminating, on the metal layer, a black photoresist layer including a multi-layered configuration that includes a heat flowable photoresist layer and a heat non-flowable photoresist layer provided on the heat flowable photoresist layer, at least one of the heat flowable photoresist layer or the heat non-flowable photoresist layer, or both, being colored”, in combination with the remaining limitations of the claim.
With regard to claims 12-17: The claims have been found allowable due to their dependency from claim 10 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897